Lahtinen, J.
Appeal from an order of the Family Court of Albany County (Maney, J.), entered April 19, 2007, which dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 8, for an order of protection.
*736The parties are the unmarried biological parents of Britney Q. (born in 1993) and they have been involved in various acrimonious proceedings regarding the child. In February 2007, petitioner (hereinafter the mother) moved by order to show cause to vacate Family Court’s March 2004 order awarding custody to respondent (hereinafter the father). Also, in February 2007, the mother brought the instant family offense proceeding against the father. In March 2007, Family Court dismissed the mother’s application to vacate the custody award and, in April 2007, Family Court dismissed the family offense proceeding. The mother appeals from the dismissal of the family offense proceeding.
The mother limits her argument on appeal to the contention that the evidence established a family offense against her daughter and, thus, Family Court erred in not granting an order of protection in favor of her daughter. While the mother had standing to bring the family offense proceeding on behalf of her daughter (see Matter of Hamm-Jones v Jones, 14 AD3d 956, 959 [2005]), we are unpersuaded that this record requires issuing an order of protection. The two allegations regarding the daughter were remote, both had been investigated by Child Protective Services (which found no concern for the child’s safety), and there was no demonstration of current danger to the child (see Matter of Ashley P., 31 AD3d 767, 769 [2006]).
Mercure, J.P, Rose, Kavanagh and Stein, JJ., concur. Ordered that the order is affirmed, without costs.